DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               SAFECO INSURANCE COMPANY OF ILLINOIS,
                             Appellant,

                                    v.

               MATTHEW MELTON and JENNIFER MELTON,
                            Appellees.

                              No. 4D20-1663

                           [October 28, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William L. Roby, Judge; L.T. Case No. 2015CA000939.

  Anthony J. Russo and Eric M. Zivitz of Butler Weihmuller Katz Craig
LLP, Tampa, for appellant.

   William R. Ponsoldt, Jr. of Wright, Ponsoldt & Lozeau Trial Attorneys,
LLP, Stuart, and Robin Bresky and Jonathan Mann of Bresky Law, Boca
Raton, for appellees.

PER CURIAM.

   Affirmed.

CIKLIN, ARTAU, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.